           Case 7:19-cv-06494-NSR Document 27 Filed 07/31/20 Page 1 of 2
                                                                                                            Eversheds Sutherland (US) LLP
                                                                                                            700 Sixth Street, NW, Suite 700
                                                                                                            Washington, DC 20001-3980

                                                                                                            D: +1 202.383.0140
                                                                                                            F: +1 202.637.3593

                                                                                                            lewiswiener@
                                                                                                            eversheds-sutherland.com




                                                            July 31, 2020


      Via Email: ROMANNYSDChambers@nysd.courts.gov
      The Honorable Nelson S. Roman
      United States District Judge
      U.S. District Court for the
      Southern District of New York
      United States Courthouse
      300 Quarropas Street
      Courtroom 218
      White Plains, NY 10601

                Re:       Shelton v. Lumico Life Ins. Co., et al., Civil Action No. 7:19-cv-6494

      Dear Judge Roman:

      I write on behalf of Defendant Lumico Life Insurance Company (“Lumico”) in response to Plaintiff’s
      filing of July 28, 2020, in which he requests that the Court set a Rule 16 conference. Dkt. 26.

      By requesting a Rule 16 conference, Plaintiff is, for the second time, attempting to trigger discovery
      before all Defendants have answered or otherwise responded to the Complaint. Plaintiff made a
      similar attempt in his letter of November 22, 2019, to which Defendants responded on December
      6, 2019. Plaintiff’s most recent request and his request of November 22, 2019, are both untimely.

      Rule 26(f) requires the parties to confer “at least 21 days before a scheduling conference is to be
      held or a scheduling order is due under Rule 16(b).” Were the Court to set a scheduling
      conference, therefore, discovery would be triggered.

      This is problematic because pending before the court is Defendant Assurance IQ, Inc.’s September
      12, 2019 letter regarding a proposed motion to dismiss. Until such time as the court resolves the
      issues raised in that letter and potential subsequent motion, and all parties have answered or
      otherwise responded to the Complaint, Plaintiff’s request for a conference should be denied. See
      Indiv. Prac. Rule 3(A)(ii) (“If a pre-motion conference is requested in connection with a proposed
      motion to dismiss, the request will stay the deadline for the requesting party to move or answer,
      and a new deadline will be set at the conference.”).

      Defendants are under no obligation to participate in premature discovery, and Plaintiff provides
      no basis, in his submission of July 28, 2020, or in his letter of November 22, 2019, to require
      premature discovery.

      For these reasons, Lumico respectfully requests that the Court deny Plaintiff’s request for a Rule
      16 conference.

                                                                    Respectfully submitted,




                                                                    Lewis S. Wiener
                                                                    Eversheds Sutherland (US) LLP



Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
      Case 7:19-cv-06494-NSR Document 27 Filed 07/31/20 Page 2 of 2
                                                              The Honorable Nelson S. Roman
                                                              July 31, 2020
                                                              Page 2




cc:     Counsel of Record via e-mail
